07-01-0046-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL D

                                DECEMBER 12, 2001
                          ______________________________

                                JOHN EDWARD JAROCH,

                                                         Appellant

                                              v.

                                 THE STATE OF TEXAS,

                                                Appellee
                        _________________________________

             FROM THE 180TH DISTRICT COURT OF HARRIS COUNTY;

                 NO. 859,156; HON. DEBBIE STRICKLIN, PRESIDING
                       _______________________________

Before BOYD, C.J., QUINN and REAVIS, JJ.


       John Edward Jaroch (appellant) appeals his conviction for sexual assault of a child.

Through three issues, he contends that 1) his counsel was ineffective, 2) the trial court

erred in excluding testimony regarding the victim’s prior sexual relationship and 3) the trial

court erred in excluding appellant’s written statement during punishment. These issues

are identical to those raised in John Edward Jaroch v. State, No. 07- 00-0045-CR, pending

in this court. Consequently, we adopt the reasoning and discussion in our opinion issued

this day in cause number 07-00-0045-CR and conclude that it sufficiently disposes of the
three issues appellant raises at bar. In doing so, we also overrule appellant’s contentions

and affirm the judgment entered below.


                                                        Brian Quinn
                                                         Justice




Do not publish.




                                            2
3